J-S11027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :        IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 MICHAEL J. BRNCIK                          :
                                            :
                    Appellant               :        No. 1335 WDA 2021

    Appeal from the Judgment of Sentence Entered September 24, 2021
    In the Court of Common Pleas of Warren County Criminal Division at
                      No(s): CP-62-CR-0000545-2020


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY OLSON, J.:                                  FILED: APRIL 20. 2022

      Appellant, Michael J. Brncik, appeals from the judgment of sentence

entered on September 24, 2021, following his guilty plea convictions for two

counts of theft by unlawful taking, 18 Pa.C.S.A. § 3921(a).          On this direct

appeal, Appellant's court-appointed counsel has filed both a petition for leave

to withdraw as counsel and an accompanying brief pursuant to Anders v.

California, 386 U.S. 738 (1967) and Commonwealth v. Santiago, 978 A.2d

349 (Pa. 2009). We conclude that Appellant's counsel has complied with the

procedural    requirements      necessary       to    withdraw.   Moreover,   after

independently reviewing the record, we conclude that the instant appeal is

wholly frivolous. We, therefore, grant counsel's petition for leave to withdraw

and affirm Appellant's judgment of sentence.

      The trial court briefly summarized the facts and procedural history of

this case as follows:
J-S11027-22


       As a result of an investigation by the Pennsylvania State Police
       commencing on November 25, 2019, [Appellant] was charged on
       October 28, 2020 with [the aforementioned crimes, as well as,
       another count of theft by unlawful taking and one count of]
       persons not to possess a firearm, a second[-]degree felony[, 18
       Pa.C.S.A. § 6105(a)(1)]. It was alleged that [Appellant] stole
       numerous items, including firearms, that belonged to individuals
       who permitted [Appellant] to reside with them for a period of time.
       The police interviewed individuals who had purchased some of the
       stolen items from [Appellant]. On July 8, 2021, [Appellant] pled
       guilty to [two offenses involving] the theft of [] firearms and []
       other items of personal property. The plea was accepted as an
       “open plea” with no agreement with respect to sentence.

       On September 24, 2021, [Appellant] was sentenced to an
       aggregate [penalty] of sixty (60) months to one-hundred twenty
       (120) months with credit for time served of nine days. Pursuant
       to the plea agreement, the [trial] court entered an order on
       September 27, 2021, that [] nolle [prossed] the other two
       charges. On October 1, 2021, [Appellant] filed a timely motion
       for reconsideration of sentence asserting that the [trial] court
       abused its discretion by sentencing [Appellant] to an extensive
       period of incarceration and specifically asserted that the [trial]
       court should have imposed concurrent sentences and not
       consecutive sentences. Following argument on the motion on
       October 22, 2021, the [trial] court entered an order denying the
       motion.

Trial Court Opinion, 11/22/2021, at 1-2 (superfluous capitalization omitted;

footnotes omitted or incorporated). This timely appeal resulted.1

       Before reviewing the merits of this appeal, this Court must first

determine whether appointed counsel has fulfilled the necessary procedural




____________________________________________


1  Appellant filed a notice of appeal on November 5, 2021. On November 5,
2021, the trial court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied
timely. The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
November 22, 2021.

                                           -2-
J-S11027-22



requirements for withdrawing as counsel. Commonwealth v. Miller, 715

A.2d 1203, 1207 (Pa. Super. 1998).

      To withdraw under Anders, court-appointed counsel must satisfy

certain technical requirements.    First, counsel must “petition the court for

leave to withdraw stating that, after making a conscientious examination of

the record, counsel has determined that the appeal would be frivolous.”

Miller, 715 A.2d at 1207. Second, counsel must file an Anders brief, in which

counsel:

      (1) provide[s] a summary of the procedural history and facts, with
      citations to the record; (2) refer[s] to anything in the record that
      counsel believes arguably supports the appeal; (3) set[s] forth
      counsel's conclusion that the appeal is frivolous; and (4) state[s]
      counsel's reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361; see also Commonwealth v. Smith, 700 A.2d

1301, 1304 (Pa. Super. 1997) (“[C]ounsel seeking to withdraw under Anders

is required to flag any issues that the defendant wishes to raise, as well as

any other claims necessary to the effective appellate presentation of those

issues.”). Finally, counsel must furnish a copy of the Anders brief to his or

her client and advise the client “of [the client's] right to retain new counsel,

proceed pro se or raise any additional points worthy of this Court's attention.”

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007).

      If counsel meets all of the above obligations, “it then becomes the

responsibility of the reviewing court to make a full examination of the

                                     -3-
J-S11027-22



proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5; see also

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

banc) (holding that the Anders procedure requires this Court to review “the

entire record with consideration first of the issues raised by counsel. ... [T]his

review does not require this Court to act as counsel or otherwise advocate on

behalf of a party. Rather, it requires us only to conduct a review of the record

to ascertain if[,] on its face, there are non-frivolous issues that counsel,

intentionally or not, missed or misstated. We need not analyze those issues

of arguable merit; just identify them, deny the motion to withdraw, and order

counsel to analyze them”).           It is only when all of the procedural and

substantive requirements are satisfied that counsel will be permitted to

withdraw.

       Here, counsel complied with all of the above procedural obligations.2

Furthermore, neither the Commonwealth nor Appellant has responded to the

petition to withdraw or Anders’ brief. We must, therefore, review the entire

record and analyze whether this appeal is, in fact, wholly frivolous. In his

Anders’ brief, counsel flags the following issue Appellant wishes to raise:

       1. [Whether] the trial court erred and abused its discretion by
          imposing consecutive sentences resulting in an aggregate
          sentence that was unduly harsh[?]

____________________________________________


2 We note that counsel attached the notification of rights letter to the Anders’
brief instead of the petition to withdraw as counsel. However, upon review of
the record, counsel forwarded all necessary information to Appellant.

                                           -4-
J-S11027-22



Anders’ Brief at 9.

      We have previously determined:

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. An appellant challenging
      the discretionary aspects of his sentence must invoke this Court's
      jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant's
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (internal

citations and quotations omitted).

      Here, Appellant has satisfied the first two requirements of the above

cited test. Appellant filed a timely notice of appeal. Within his post-sentence

motion, he preserved a general claim that his sentence was excessive because

the trial court sentenced him consecutively. Counsel for Appellant, however,

failed to include a separate statement pursuant to Pa.R.A.P. 2119(f) in the

Anders brief. This Court has previously determined that “[w]here counsel

files an Anders brief, this Court has reviewed the matter even absent a

separate Pa.R.A.P. 2119(f) statement” and we “do not consider counsel's

failure to submit a Rule 2119(f) statement as precluding review of whether

[issues are] frivolous.” Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa.

Super. 2015) (citation omitted). Moreover, the Commonwealth did not object

                                     -5-
J-S11027-22



to the omission of the Rule 2119(f) statement.         See Commonwealth v.

Brougher, 978 A.2d 373, 375 (Pa. Super. 2009) (Even though defendant

failed to include a Rule 2119(f) statement with respect to the discretionary

aspects of a sentence in his brief, defendant's claims were not waived since

the Commonwealth failed to object to the statement's absence).                We,

therefore, proceed to determine whether Appellant raised a substantial

question.

      We have explained:

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge's actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Moury, 992 A.2d at 170 (internal citations and quotations omitted). “[T]his

Court does not accept bald assertions of sentencing errors. An appellant must

articulate the reasons the sentencing court's actions violated the sentencing

code.” Id. (internal citations omitted). “Under 42 Pa.C.S.A. § 9721, the court

has discretion to impose sentences consecutively or concurrently and,

ordinarily, a challenge to this exercise of discretion does not raise a substantial

question.” Id. at 171; see also Commonwealth v. Radecki, 180 A.3d 441,

468 (Pa. Super. 2018) (this Court has consistently recognized that

excessiveness claims premised on the imposition of consecutive sentences do

not raise a substantial question for our review). “The imposition of

consecutive, rather than concurrent, sentences may raise a substantial

                                       -6-
J-S11027-22



question in only the most extreme circumstances, such as where the

aggregate sentence is unduly harsh, considering the nature of the crimes and

the length of imprisonment.” Moury, 992 A.2d at 171-72; compare

Commonwealth v. Dodge, 957 A.2d 1198 (Pa. Super. 2008) (Dodge was

sentenced to an aggregate term of 58 ½ to 124 years' imprisonment after he

was convicted of numerous, largely property offenses and we viewed his

challenge to the sentencing court's exercise of discretion as raising a

substantial question). However, we further recognized that the substantial

question raised in Dodge was “an extreme case” and, thus, the preliminary

substantial question inquiry focuses on “whether the decision to sentence

consecutively raises the aggregate sentence to, what appears upon its face to

be, an excessive level in light of the criminal conduct at issue in the case.”

Commonwealth v. Mastromarino, 2 A.3d 581, 588 (Pa. Super. 2010).

      Here, Appellant does not claim that the individual sentences imposed

for his convictions were excessive or in violation of the sentencing code.

Instead, he baldly argues that his aggregate sentence is excessive and is

premised solely on the imposition of consecutive sentences. Appellant was

convicted of two distinct crimes.      The trial court, in the absence of an

agreement on sentencing, imposed sentences in the standard range of the

sentencing    guidelines   on   both   criminal   counts   and   imposed   them

consecutively, resulting in an aggregate punishment of five to 10 years’

incarceration. We conclude that the consecutive nature of the sentences does

not raise Appellant’s aggregate sentence to, what appears upon its face to be,

                                       -7-
J-S11027-22



an excessive level or unduly harsh in light of the criminal conduct at issue in

the case and, therefore, we find Dodge inapplicable.            Appellant’s challenge

does not raise a substantial question for our review.3

       Regardless, upon review of the record, we find Appellant’s discretionary

sentence challenge unavailing. “[S]entencing is vested in the discretion of the

trial court, and will not be disturbed absent a manifest abuse of that discretion.

An   abuse     of   discretion   involves      a   sentence   which   was   manifestly

unreasonable, or which resulted from partiality, prejudice, bias or ill will. It is

more than just an error in judgment.” Commonwealth v. Brown, 249 A.3d

1206, 1211 (Pa. Super. 2021). Furthermore:

       Long standing precedent recognizes that the Sentencing Code
       affords the sentencing court discretion to impose its sentence
       concurrently or consecutively to other sentences[] imposed at the
       same time or to sentences already imposed. We will not disturb
       consecutive sentences unless the aggregate sentence is grossly
       disparate to the defendant's conduct, or viscerally appears as
       patently unreasonable. Moreover, it is well-settled that when the
       trial court has the benefit of a presentence investigation (“PSI”)
       report, it is presumed that the court was both aware of and
       appropriately weighed all relevant information contained therein.

Id. at 1212 (internal citations, quotations, brackets, and ellipses omitted).

       Here, before imposing Appellant’s sentence, the trial court considered

the sentencing guidelines, the criminal complaint and affidavit of probable

cause, victim impact evidence, a presentence investigation report, and a letter

from Appellant. See N.T., 9/24/2021, at 6-9. We presume that the trial court
____________________________________________


3  The trial court also found that Appellant failed to raise a substantial question
for appellate review. Trial Court Opinion, 11/22/2021, at 5.

                                           -8-
J-S11027-22



was aware of and appropriately weighed all of the relevant evidence before

imposing sentence.    In addition, the trial court specifically considered that

Appellant was “a repeat felon with 14 prior convictions for theft-related

offenses[] from the time [Appellant was] 16 [years of age] until the time [he

was] 46 [years old].” Id. at 9. As such, the trial court considered Appellant’s

prior record and demonstrable resilience to rehabilitation before imposing

sentence.   Furthermore, as discussed above, the aggregate sentence is not

grossly disproportionate to Appellant’s criminal conduct.     Finally, Appellant

was not entitled to a “volume discount” for his two offenses.              See

Commonwealth v. Prisk, 13 A.3d 526, 533 (Pa. Super. 2011) (citation

omitted).   For all of the foregoing reasons, we conclude that the trial court

did not abuse its discretion in sentencing Appellant. Accordingly, we conclude

that Appellant fails to raise a substantial question, but that his discretionary

aspect of sentencing claim is otherwise without merit.

      Finally, after independent review of the certified record, we discern no

additional, non-frivolous issues overlooked by counsel. See Commonwealth

v. Schmidt, 165 A.3d 1002, 1006 (Pa. Super. 2017) (“After determining that

counsel has satisfied the[] technical requirements of Anders and Santiago,

this Court must then conduct an independent review of the record to discern

if there are any additional, non-frivolous issues overlooked by counsel.”)

(citation and internal quotations omitted). Accordingly, we affirm Appellant’s

judgment of sentence and grant counsel’s petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.

                                     -9-
J-S11027-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                          - 10 -